IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 142 EAL 2017
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
LARRY RODRIGUEZ,                        :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.